                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Robyn Krile, individually,                 )
                                           ) ORDER FOR STATUS CONFERENCE
               Plaintiff,                  ) RE DISCOVERY DISPUTES
                                           )
         vs.                               )
                                           )
City of Bismarck, North Dakota, a          )
Municipal Corporation, and Daniel Donlin, )
in his individual and official capacity as )
retired Chief of Police for the City of    )
Bismarck, North Dakota,                    )
                                           ) Case No. 1:19-cv-001
               Defendants.                 )
______________________________________________________________________________

       A status conference will be held before the magistrate judge on December 11, 2019, at 9:00

a.m. The conference will be conducted via telephone conference. To participate in the conference,

counsel shall call the following number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       IT IS SO ORDERED.

       Dated this 6th day of December, 2019.


                                            /s/ Clare R. Hochhalter
                                            Clare R. Hochhalter, Magistrate Judge
                                            United States District Court
